 



Mr. Anthony M. Lougee

777 Alexander Road, suite 100

Princeton, NJ 08540

 

Dear Mr. Lougee:

 

This letter agreement amends and restates the employment letter entered into
between Anthony Lougee (“you” or the “Executive”) and Dataram Corporation, a
Nevada corporation, and subsidiaries (“Dataram” and together with its
subsidiaries, the “Company”) dated July 31, 2015 (the “Original Employment
Letter”). It also replaces and supersedes in their entirety the Change in
Control Severance Agreement between you and Dataram dated July 31, 2015 (the
“Severance Agreement”) and the Incentive Agreement between you and Dataram dated
February 16, 2017 (the “Incentive Agreement” and, together with the Original
Employment Letter and the Severance Agreement, the “Prior Agreements”).

 

You will to work at the Company’s Princeton office in the role of Chief
Financial Officer of Dataram and Dataram’s subsidiary Dataram Memory.

 

1)   Employment Effective: June 8, 2017       2)   Position Titles: Chief
Financial Officer, Dataram Corporation and Chief Financial Officer of Dataram
Memory       3)   Reporting Relationship:

 

  a) You will report directly to the Chief Executive Officer (“CEO”) of Dataram
Corporation.         b) Reporting to the CEO include the following functions:
finance, accounting, and support operations for the Company and Dataram Memory.

 

4)   At-Will Employment: Employment with the Company is for no specific period
of time. Your employment with the Company will be on an “at will” basis, meaning
that either you or the Company may terminate your employment at any time for any
reason or no reason. The Company also reserves the right to modify or amend the
terms of your employment at any time for any reason. Any contrary
representations which may have been made to you are superseded by this letter
agreement. This is the full and complete agreement between you and the Company
on this term. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement approved by the Company’s Board of Directors.       5)   Cash
Compensation:

 

  a) Base Salary:

 

  i) You will earn a base salary of $144,000 on an annualized basis paid in
semi-monthly pay period increments, less appropriate withholdings.         ii)
Future base salary reviews will be conducted on an annual basis and be subject
to individual performance and overall Company performance.         iii) The
Company shall pay you an additional monthly cash payment, above and beyond your
current base salary, of $2,500 (the “Incentive - Cash”). Incentive-Cash payments
will continue until the earlier to occur of (i) your resignation or removal as
Chief Financial Officer of Dataram or Dataram Memory or (ii) November 23, 2017.

 

  b) Incentive Compensation:

 

  i) The Company shall issue you a monthly equity award of 500 restricted shares
of common stock (the “Incentive - Equity”). Incentive - Equity issuances will
continue until the earlier to occur of (i) your resignation or removal as Chief
Financial Officer of Dataram or Dataram Memory or (ii) November 23, 2017. The
value of the shares subject to the Incentive -Equity will be determined as of
market close on the last date of each month the shares are awarded in, and the
award fully vests upon issuance. The award is subject to all applicable tax and
other legally-required withholdings.         ii) You will be eligible to receive
additional equity grants based on Company growth, individual contributions, and
strategic initiatives.

 

 1 

   



 





6)   Reimbursement for Expenses: The Company will reimburse you for all
documented expenses properly incurred by you in the performance of your duties
under this agreement.       7)   Paid Time Off: Paid time off is on a calendar
year basis. You will receive 25 days each year in personal Paid Time Off,
accrued per company policy.       8)   Healthcare, Life Insurance, 401k,
Holidays and Other Benefits:

 

  a) You and your eligible dependents will be eligible for coverage under the
Company’s healthcare plan in accordance with the terms of the plan.         b)
All other benefits not specifically defined in this offer letter will be
provided consistent with the Company’s policies and programs.         c) The
Company agrees to indemnify Lougee against any future claims to the extent
permitted under the Company’s bylaws.

 

9)   Certain Other Agreements between You and the Company:

 

  a) Company Protection Agreement: By signing this letter agreement, you
reaffirm the terms and conditions of the Company Protection Agreement by and
between you and the Company, dated July 31, 2015.         b) Separation
Agreement: Notwithstanding anything to the contrary herein, the Separation
Agreement by and between you and Dataram dated June 6, 2017 (the “Separation
Agreement”), shall remain in full force and effect, except as modified by your
employment pursuant to this agreement. For the avoidance of doubt, the Company’s
obligations under Section 2 and Section 5 of the Separation Agreement and your
obligations under Section 4 and Section 9 of the Separation Agreement shall
remain in full force and effect.

 

10) No Conflicting Obligations: You understand and agree that by signing this
letter agreement, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies.

 

11) Confidential Information:

 

  a)

The Executive recognizes, acknowledges and agrees that he has had and will
continue to have access to secret and confidential information regarding the
Company, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, customer dealings, data, know-how,
trade secrets and business plans, provided such information is not in or does
not hereafter become part of the public domain, or become known to others
through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by the Executive during
the course of his employment, which is treated as confidential by the Company,
and not otherwise in the public domain. The provisions of this Section 11 shall
survive the termination of the Executive’s employment hereunder.



        b)

The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.



        c) In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information; provided, however, the Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company. The covenants and agreements in this
Section 11 shall exclude excludes information (A) which is in the public domain
through no unauthorized act or omission of Executive or (B) which becomes
available to Executive on a non-confidential basis from a source other than
Company or its affiliates without breach of such source’s confidentiality or
non-disclosure obligations to Company or any of its affiliates.

 

 2 

   

 

12)  Non-Competition and Non-Solicitation:

 

  a)

The Executive agrees and acknowledges that the Confidential Information that the
Executive has already received and will receive is valuable to the Company and
that its protection and maintenance constitutes a legitimate business interest
of the Company, to be protected by the non-competition restrictions set forth
herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the Company’s Business (as defined in Section 12(b) (1) below) is conducted
throughout the world (the “Territory”), and that the Territory, scope of
prohibited competition, and time duration set forth in the non-competition
restrictions set forth below are reasonable and necessary to maintain the value
of the Confidential Information of, and to protect the goodwill and other
legitimate business interests of, the Company, its affiliates and/or its clients
or customers. The provisions of this Section 12 shall survive the termination of
the Executive’s employment hereunder for the time periods specified below.



        b)

The Executive hereby agrees and covenants that he shall not without the prior
written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than two (2%)
percent of the outstanding securities of a company whose shares are traded on
any national securities exchange or (ii) as a limited partner, passive minority
interest holder in a venture capital fund, private equity fund or similar
investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that the Executive shall be precluded from serving as an operating partner,
general partner, manager or governing board designee with respect to such
portfolio companies), or whether on the Executive’s own behalf or on behalf of
any other person or entity or otherwise howsoever, during the Term and
thereafter to the extent described below, within the Territory.

 

  1)

Engage, own, manage, operate, control, be employed by, consult for, participate
in, or be connected in any manner with the ownership, management, operation or
control of any business in competition with the Business of the Company, as
defined in the next sentence. For purposes hereof, the Company’s “Business”
shall mean the provision of memory products or memory performance solutions, and
any mining or resource business.

 

  2)

Recruit, solicit or hire, or attempt to recruit, solicit or hire, any employee,
or independent contractor of the Company to leave the employment (or independent
contractor relationship) thereof, whether or not any such employee or
independent contractor is party to an employment agreement, for the purpose of
competing with the Business of the Company.

 

  3) Attempt in any manner to solicit or accept from any customer of the
Company, with whom Executive had significant contact during Executive’s
employment by the Company (whether under this agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person for the purpose of competing with the Business of the Company; or

 

With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 12(b) shall continue during your
employment under this agreement and for a period of two years thereafter.

 

 3 

   



 

12) Section 409A:

 

  a)

The provisions of this agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. The Company and the Executive agree to
work together in good faith to consider amendments to this agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Sec12) tion 409A or income recognition prior to
actual payment to the Executive under this agreement.

        b)

It is intended that any expense reimbursement made under this agreement shall be
exempt from Section 409A. Notwithstanding the foregoing, if any expense
reimbursement made under this agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect) and (c) such payments shall
be made on or before the last day of the taxable year following the taxable year
in which the expense was incurred.



        c)

With respect to the time of payments of any amount under this agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service” from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation Section
1.409A-1(h)(1)). Each installment payable hereunder shall constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b), including
Treasury Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made
within the terms of the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) is intended to meet the “short-term deferral”
rule. Each other payment is intended to be a payment upon an involuntary
termination from service and payable pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), et. seq., to the maximum extent permitted by that
regulation, with any amount that is not exempt from Code Section 409A being
subject to Code Section 409A.



        d)

Notwithstanding anything to the contrary in this agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then only that portion of the severance and benefits
payable to the Executive pursuant to this agreement, if any, and any other
severance payments or separation benefits which may be considered Deferred
Compensation (together, the “Deferred Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following the Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. Any portion of the Deferred Separation Benefits in
excess of the Section 409A Limit otherwise due to the Executive on or within the
six (6) month period following the Executive’s termination will accrue during
such six (6) month period and will become payable in one lump sum cash payment
on the date six (6) months and one (1) day following the date of the Executive’s
termination of employment. All subsequent Deferred Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Executive dies following termination but prior to the six (6) month anniversary
of the Executive’s termination date, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of the Executive’s death and all other Deferred
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.



 

 4 

   

 

  e)

For purposes of this agreement, “Section 409A Limit” shall mean a sum equal to
(x) the amounts payable within the terms of the “short-term deferral” rule under
Treasury Regulation Section 1.409A-1(b)(4) plus (y) the amount payable as
“separation pay due to involuntary separation from service” under Treasury
Regulation Section 1.409A-1(b)(9)(iii) equal to the lesser of two (2) times: (i)
the Executive’s annualized compensation from the Company based upon his annual
rate of pay during the Executive’s taxable year preceding his taxable year when
his employment terminated, as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1); and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated. 

 

This letter agreement contains the entire understanding, and cancels and
supersedes all prior agreements, including, without limitation, the Prior
Agreements, but excluding the Company Protection Agreement and Separation
Agreement as provided herein, and any agreement in principle or oral statement,
letter of intent, statement of understanding or guidelines of the parties hereto
with respect to the subject matter hereof. This agreement may be amended,
supplemented or otherwise modified only by a written document executed by each
of the parties hereto or their respective successors or assigns. You acknowledge
that you are entering into this letter agreement of your own free will and
accord with no duress and that you have read this agreement and understand it
and its legal consequences.

 

Except as to matters preempted by ERISA or other laws of the United States of
America, this agreement shall be interpreted solely pursuant to the laws of the
State of New York, exclusive of its conflicts of laws principles. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York, for the purposes of any suit, action, or other
proceeding arising out of this agreement or any transaction contemplated hereby.

 

[signature page follows immediately]

 

 5 

   

 

  Very truly yours,         DATARAM CORPORATION         /s/ Edward Karr   By:
Edward Karr   Title: Chief Executive Officer

 

ACCEPTED AND AGREED:       Anthony Lougee       /s/ Anthony Lougee   Signature  
        Date June 7, 2017  

 



 6 

   

 

